Case 3:21-cv-00841-SPM Document 3 Filed 07/20/21 Page 1of11 Page ID #2

UNITED STATES DISTRICT COURT

for the

Southern District of Mlinois

Kyle W. Shirley

 

Plaintiff(s)
v

Donald W. Washington & Merrick B. Garland
Defendant(s)

 

EMPLOYMENT

Case Number:

dl: cv-B4- SPM

(To be supplied by Clerk’s Office)

DISCRIMINATION COMPLAINT

Plaintiff brings a complaint against Donald W. Washington & Merrick B. Garland

 

{defendant(s)] for discrimination as set forth below.

Plaintiff QDOES © DOES NOT demand a jury trial.

I. PARTIES

Name and Address of Plaintiff:
Kyle W. Shirley

651 Woodburn Rd.

Brighton, IL 62012

Name and Address of Defendant(s):

Donald W. Washington

Director United States Marshals Service

Attn: Director Washington

Office of the Director of the United States Marshals Service
Washington DC 20530-0001

and
Merrick Garland
Attorney General of the United States of America

950 Pennsylvania Ave NorthWest
Washington DC 20530

(Rev. 4/2010) -|-
Case 3:21-cv-00841-SPM Document 3 Filed 07/20/21 Page 2o0f11 Page ID#3

The plaintiff was:

©) denied employment by the defendant(s).
O hired and is still employed by the defendant(s).

@) employed but is no longer employed by the defendant(s).

The alleged discrimination began on or about: January 23, 2020 (give
month, day, and year).

 

Il. JURISDICTION

1. Jurisdiction over this claim is based on 28 U.S.C. § 1331. Plaintiff alleges that the
defendant(s) discriminated against Plaintiff because of Plaintiff's:

SO ud

OH Oa

Sex (Title VII of the Civil Rights Act of 1967, as amended, 42 U.S.C. § 2000e-5)

Race (Title VII of the Civil Rights Act of 1967, as amended, 42 U.S.C. § 2000e-5,
and/or 42 U.S.C. § 1981)

Age (The Age Discrimination in Employment Act, 29 U.S.C. § 621)

Disability (The Americans with Disabilities Act, 42 U.S.C. § 12101 and/or The
Rehabilitation Act, 29 U.S.C. § 701)

National Origin (Title VII of the Civil Rights Act of 1967, as amended, 42 U.S.C.
§ 2000e-5)

Religion (Title VII of the Civil Rights Act of 1967, as amended, 42 U.S.C. § 2000e-
5)

Other (list): Title VII of the Civil Rights Act Retaliation for filing an EEOC complaint.

 

2. Plaintiff © Has © Has Not filed a charge before the United States Equal Employment
Opportunity Commission (EEOC) relating to this claim of employment discrimination.
[Attach a copy of charge to this complaint].

Plaintiff Q Has @Has Not filed a charge before the Illinois Department of Human Rights
relating to this claim of employment discrimination. [Attach a copy of charge to this
complaint}.

3. Plaintiff's Right to Sue Notice from the EEOC was received on or about 4/27/2021-
(date). [Attach a copy of Notice of Right to Sue to this complaint].

(Rev. 4/2010)
Case 3:21-cv-00841-SPM Document 3 Filed 07/20/21 Page 3of11 Page ID #4

Ill. STATEMENT OF LEGAL CLAIM

Plaintiff is entitled to relief in this action because:

The United States Marshals Service (USMS) denied Plaintiff Kyle W. Shirley his request for his
retirement badge, credentials and Law Enforcement Officer Safety Act (LEOSA) Identification
Card (LEOSA ID Card). The LEOSA is also 18U.S.C.ss926C(c). Mr. Shirley is a medically
retired Criminal Investigator Deputy United States Marshal and a firearms instructor. The EEOC
Complaint was Request No. 2021001736, Appeal No. 2020005301 and Agency No.
USM-2020-00695 and names Attorney General Merrick B. Garland as the Defendant.

IV. FACTS IN SUPPORT OF CLAIM

State here briefly and clearly as possible the essential facts of your claim. Take time to
organize your statement. You may use numbered paragraphs if you find it helpful. Describe
precisely how each defendant in this action is involved. Give dates and places. Concentrate on
describing as clearly and simply as possible the employment practice you allege to be illegal and
how it discriminated against you. It is not necessary to make legal arguments or cite any cases or
statutes. In most circumstances, this only makes your claim difficult to understand. As much as
possible, let the facts speak for themselves.

On or about July 01, 2019 Mr. Shirley sent an emial to Ryan Morris, Assistant Chief Inspector, Internal
Affairs, Office of Professional Responsibilty requesting the issuance of his retirement badge, credentials
and LEOSA ID Card. Mr. Shirley was informed he was denied by Donald W. Washington the current
director and informed it was because the previous acting director denied them.

Mr. Shirley was told the previous denial was becasue he was not considered to be in good standing
because of a singular derogatory statement made on a private USMS employee Facebook page and
because his retirement was a forced medical retirement due to a line-of-duty injury.

The LEOSA specifically states separation caused by a service connected disability is covered and is not
a reason to deny issuance.

Mr. Shirley has mutliple examples of other current and retired Deputy United States Marshals who have
made similar and worse derogatory statements directed at other deputies, the director, the agency as a
whole, the President of the United States the Vice President of the United States and other elected,
appointed officials as well as career employees who are still considered to be in good standing.

Mr. Shirley believes the actual reason he was denied his retirment badge, credentials and LEOSA ID
Card are because he didn't want a medical retirement and fought against it to include filing EEOC
complaints. One of which was because the USMS denied him reasonable accommodations because he
was an operational employee and when Mr. Shirley questioned the practice to the Chief of EEOC who is
in charge of reasonable accommodations (Katrina E. Queen, Chief, Affirmative Employment Programs,
Office of Equal Employment Opportunity, United States Marshals Service) she advised him to contact the
Office of EEO Complaints, which he did.

Because Mr. Shirley was denied for two reasons, one which is a reason to issue, not deny the LEOSA ID
Card, according the wording in the Law Enforcement Officers Safety Act; the second was an action which
is regularly practiced and accepted by many others in the same or a similar situation who are not denied
and are considered ta be in good standing by the USMS. It is this disparate treatment which Mr. Shirley
believes will prove the denial is based on his protected status of previously filing EEOC Complaints.

(Rev. 4/2010) -3-
Case 3:21-cv-00841-SPM Document 3 Filed 07/20/21 Page 4of11 Page ID#5

V. RELIEF YOU REQUEST

Based on the foregoing, Plaintiff seeks the following relief: (check below what you want the
court to do for you — make as many checks as you like, and use additional sheets, if necessary).

CI
[|

An award of back pay

Reinstatement to Plaintiff's old position
Costs of suit (but not attorney fees)

An award of money damages

Other (explain below)

Plaintiff seeks the issuance of his USMS Retirement badge(s), credentials and shadow box as
well as his USMS issued LEOSA ID Card. Plaintiff also seeks court costs and the maximum
compensatory and punitive damages of $300,000.00 because of mental anguish and distress
caused by the knowing and intentional discrimination/civil rights violations.

 

 

 

 

. 3 a
Signed on: 7/16 [24 [=
(date) Signature of Petitioner
Os | wrwog yin LD. MytE by. Syn 1€9
Street Address Printed Name

Bargn con, IC Z2h/2 Wf /4-

(Rev. 4/2010)

 

City, State, Zip Signature of Attomey (if any)
Case 3:21-cv-00841-SPM Document 3 Filed 07/20/21 Page 5of11 Page ID #6

 

{oe Witt teesen

fb J2d0
| 22 SUSIATES | PRIORITY?
@ POSTALSERVICEc MAIL

ed delivery date specified for domostic uso.

omestic shipments inctude up to $50 of insuranco {restrictions appty}.°

“racking® included fer demestic and many international destinations.
t international Insurance.**
tsod intomationalty, a customs dectaration farm Is required.

toes not cover cortain toms. For details rogarding claims oxctusions see the
1a) Manus at Mttpi/po.usps.com.
tational Mail Manunl at Attx//pe.uses.com for availablity and (imitations of covernga.

T RATE ENVELOPE

TE @ ANY WEIGHT

CKED = INSURED

cn

$00001000014

  

EPt4F May 2020
OD: 12 1/2x9 12 USPS.COMPIGKUP

 

 

[ From, aes |

5) Uvwogn 2Q
Rrlerros, 16 62g/2

CLERK of tHe Covn-t
Ou rt to Srars ever lun r
Sauna bitmser oe hiuwot

750 asf Ave,
Baer Sr leis, Kh C24

ween mending Poority kta? and Prixty iad reamenonet shiprcerca.

Wace Mey be 8 VCORE Cf federed tom Thy pectkage tp oct te eeeata O71 6F © UD. Postal Services Riry 200, Ad ete reperverd,

 

 

 

 
 

Case 3:21-cv-00841-SPM Document 3 Filed 07/20/21 Page 6of11 Page ID#7

UNITEDSTATES | PRIORITY®
Bed POSTAL SERVICE. MAIL

FLAT RATE ENVELOPE

 

 

ONE RATE @ ANY WEIGHT *e,
. On, % Ln
ec 4 o
TRACKED # INSURED
to ven | . VISIT US AT USPS.C
Psoooo10cc014 EPTAr May 2020 ORNFR FRFF SIIPPI IFS OK
Case 3:21-cv-00841-SPM Document 3 Filed 07/20/21 Page 7of11 Page ID#8

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Office of Federal Operations
P.O. Box 77960
Washington, DC 20013

 

Kyle W. Shirley, a/k/a
Marlin B.,!
Complainant,

V.

Merrick B. Garland,
Attorney General,
Department of Justice
(U.S. Marshals Service),
Agency.

Request No. 2021001736
Appeal No. 2020005301

Agency No. USM-2020-00695

DECISION ON REQUEST FOR RECONSIDERATION

Complainant requested that the Equal Employment Opportunity Commission (EEOC or
Commission) reconsider its decision in Marlin B. v. Department of Justice, EEOC Appeal No.
2020005301 (January 8, 2021). EEOC Regulations provide that the Commission may, in its
discretion, grant a request to reconsider any previous Commission decision issued pursuant to 29
C.F.R. § 1614.405(a), where the requesting party demonstrates that: (1) the appellate decision
involved a clearly erroneous interpretation of material fact or law; or (2) the appellate decision

will have a substantial impact on the policies, practices, or operations of the agency. See 29
C.F.R. § 1614.405(c).

In his underlying complaint, Complainant alleged that the Agency subjected him to
discrimination on the bases of disability and in reprisal for protected EEO activity when, on
January 23, 2020, he was denied a retirement badge, credentials, and a Law Enforcement
Officers Safety Act (LEOSA) identification card.

 

' This case has been randomly assigned a pseudonym which will replace Complainant’s name
when the decision is published to non-parties and the Commission’s website.
Case 3:21-cv-00841-SPM Document 3 Filed 07/20/21 Page 8of11 Page ID #9

2 2021001736

The Agency issued a final decision dismissing the complaint for untimely EEO Counselor
contact. Complainant filed an appeal from the Agency’s final decision. In our prior decision,
the Commission affirmed the Agency’s decision dismissing Complainant’s complaint.

The Commission emphasizes that a request for reconsideration is not a second appeal to the

Commission. Equal Employment Opportunity Management Directive for 29 C.F.R. Part 1614
(EEO MD-110) (Aug. 5, 2015), at 9-18; see, e.g., Lopez v. Dep't of Agric., EEOC Request No.
0520070736 (Aug. 20, 2007). Rather, a reconsideration request is an opportunity to demonstrate
that the appellate decision involved a clearly erroneous interpretation of material fact or law, or
will have a substantial impact on the policies, practices, or operations of the Agency.
Complainant has not done so here.

After reviewing the previous decision and the entire record, the Commission finds that the
request fails to meet the criteria of 29 C.F.R. § 1614.405(c), and it is the decision of the
Commission to deny the request. The decision in EEOC Appeal No. 2020005301 remains the
Commission's decision. There is no further right of administrative appeal on the decision of the
Commission on this request.

COMPLAINANT’S RIGHT TO FILE A CIVIL ACTION (P0610)

This decision of the Commission is final, and there is no further right of administrative appeal
from the Commission’s decision. You have the right to file a civil action in an appropriate
United States District Court within ninety (90) calendar days from the date that you receive
this decision. If you file a civil action, you must name as the defendant in the complaint the
person who is the official Agency head or department head, identifying that person by his or her
full name and official title. Failure to do so may result in the dismissal of your case in court.
“Agency” or “department” means the national organization, and not the local office, facility or
department in which you work.

RIGHT TO REQUEST COUNSEL (Z0815)

If you want to file a civil action but cannot pay the fees, costs, or security to do so, you may
request permission from the court to proceed with the civil action without paying these fees or
costs. Similarly, if you cannot afford an attorney to represent you in the civil action, you may
request the court to appoint an attorney for you. You must submit the requests for waiver of
court costs or appointment of an attorney directly to the court, not the Commission. The
court has the sole discretion to grant or deny these types of requests.
Case 3:21-cv-00841-SPM Document 3 Filed 07/20/21 Page 9of11 Page ID #10

3 2021001736

Such requests do not alter the time limits for filing a civil action (please read the paragraph titled
Complainant’s Right to File a Civil Action for the specific time limits).

FOR THE COMMISSION:

Cou M. = Director

Office of Federal Operations

April 26, 2021
Date
Case 3:21-cv-00841-SPM Document 3 Filed 07/20/21 Page 10o0f11 Page ID #11

4 2021001736

CERTIFICATE OF MAILING

For timeliness purposes, the Commission will presume that this decision was received
within five (5) calendar days after it was made available to the parties. | certify that on the
date below this decision was provided to the following recipients via the means identified for
each recipient:

Kyle W. Shirley
651 Woodburn Rd.
Brighton, IL 62012
Via U.S. Mail

Marcus Williams, Director, EEO Staff
Department of Justice

Office of General Counsel,
Via FedSEP

April 26, 2021

 
Case 3:21-cv-00841-SPM Document3_ Filed 07/20/21

1
CHUTE Hey Lge SRE Pave IDO -OWPBETPASTN

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of. court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS 477oAwEo GSn2A4C OF THE
Smee, Kuce , Ww. Uri76D STATES MEI b4GAny

DAE CFA OF THE ynjigiy srAtSS /*iaaes Seay,
2 ”
Bor8 oo tJ. MSASMirxb Tos g . CE,
County of Residence of First Listed Defendant WashingtonDC
UN US. PLAINTIFF CASES ONLY}
IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

JIS 44 (Rev. 12/42)

 

{b) County of Residence of First Listed Plaintiff Macoupin County, illinois
(EXCEPT IN U.S. PLAINTIFF CASES;
NOTE:

(¢) Attomeys (Firm Name, Address, and Telephone Number)

AB

Aftomeys (df Anown)

UNK re Ony

 

 

 

 

 

 

 

 

 

 

il. BASIS OF JURISDICTION (Place an “X" ta One Box Onlv) HL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaiatify
tor Diversity Cases Qabyy and One Bax for Defendant;
31 U.S. Goverment 33> Federal Question PTF DEF PTF DEF
Plainut? tS. Government Nota Party} Citizen of This State at V1 Incerporated or Principal Place V4 4éVW4
of Business In This State
A 2 US. Government 14° Diversity Citven of Another State V2. FV 2 tacurpotated and Principal Place VS V5
Defendant Undicate Citizenship of Parties in lem (ts of Business In Another State
Citvenor Subject ofa V3 V3 Foreign Nation V6 16
Foreign Country
IV. NATURE OF SUIT (Place an “Xx” in One Box _Ontys _
[ CONTRACT TORTS FORFEINURE/PENALTY. BANKRUPTCY OTHER STATUTES |
3 110 Insurance PERSONAL INJURY PERSONAL INJURY = [77 625 Drug Related Seizure 422 Appeal 28 USC 158 7 378 False Claims Act
7 120 Manne 3 316 Airplane 17 365 Personal fnjury - of Property TE USC 881 $F 323 Withdrawal J 400 State Reapponionment
J 130 Miller Act 3 315 Airplane Preduct Product Liability 7690 Other 28 USC 157 TF 410 Antitrust
3-140 Negotiable Instrument Liability 0 367 Health Care 3 430 Banks and Banking
3 150 Recovery of Overpayment | 3 320 Assault, Libel & Pharmaceutical PRO GHTS 7) 450 Commerce
& Enforcement of Judgment Slander Personal Injury FV 820 Copyrights J 460 Deponation
3 15t Medicare Act 330 Federat Employers’ Product Liability “TV 30 Patent 470 Racketeer Influenced and
3 152 Recovery of Defaulted Liability 1 36K Asbestos Personal TV 840 Trademark Corrupt Organizations
Student Loans 0 340 Marine Injury Product 3 480 Consumer Credit
(Excludes Veterans) 3 345 Marine Product Liability _LABOR ; s [490 Cable’Sat TV
3 153 Recovery of Overpayment Liability PERSONAL PROPERTY [77 710 Fair Labor Standards 7 ROL NIA (1395) fF 850 Sccuritics‘Commoditics’
of Veteran's Benefits © 350 Motor Vehicle F370 Other Fraud Act V 862 Black Lung (923) Exchange
3 160 Stockholders” Suits 1 355 Motor Vehicle 7370 Truth in Lending F720 Labor Management F863 DIWC'DIWW (405(21) | 890 Other Statutary Actions
3 190 Other Contract Product Liability 7 380 Other Personal Relations TF X64 SSID Tith: XVI 7 891 Agnecultural Acts
2-195 Contract Product Liability |G 360 Other Personal Propeny Damage 7-740 Railway Labor Act 1 86S RS1(40S(2)) 11 893 Environmental Matters
11 196 Franchise Injury 1 385 Property Damage 751 Family and Medical 01 895 Freedom of Information
TF 362 Personal Injury - Product Liability Leave Act Act
Medical Malpractice 790 Other Labor Litigation 7D 896 Arbitration
| REAL PROPERTY _- CIVIL RIGHTS PRISONER PETITIONS _}17 791 Employee Retirement FEDERAL TAX SUITS 11 899 Administrative Procedure
& 210 Land Condemnation G 440 Other Civil Rights Haheas Corpus: Income Security Act V870 Taxes (U.S. Plain Act/Review or Appeal of

 

 

33 220 Foreclosure OQ 441 Voting 11 463 Alien Detainee or Defendant) Agency Decision
J 230 Rent Lease & Ejectment {2 442 Employment 1 $10 Motions to Vacate TD X71 IRS—Third Pany JV 950 Constitutionality of
1 240 Torts to Land 443 Housing/ Sentence 26 USC 7609 State Statutes
TY 245 Tort Product Liability Accommodations FD $30 General
1 290 All Other Real Property 13-445 Amer. w/Disabilities -| 71 535 Death Penalty IMMIGRATION
Employment Other: 1 462 Naturalization Application
O 446 Amer. w/Disabilities - | 540 Mandamus & Other $71 44S Other Immigration
Other FD 550 Civil Rights Actions
0 448 Education TT $55 Prison Condition
7 $60 Civil Detainee -

 

 

Conditions of
Continement

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

Yi Original

Proceeding

VI. CAUSE OF ACTION

M2 Removed from
State Court

The US

 

O 3° Remanded tram
Appellate Court

m4

Reinstated or
Reopened

1 5 Transterred trom
Another District

16

(specify)

Cite the U.S. Civil Statute under which you are filing (Do nut cite jurisdictional statutes untess diversity:
29 C.F.R. 1607.11; Title Vil of the Civil Rights Act of 1967, as amended, 42.U.S. C. 2000e-5, &/or 42 U.S. C. 1981
Brief deserigtion ofcause:

S/USDO4J discriminated against Mr. Shirley citing protected actions & actions which they allow from others

Multidistrict
Litigation

 

VIE, REQUESTED IN
COMPLAINT:

{} CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, FLR.Cv.P.

VHI. RELATED CASE(S)

IF ANY

(See instructions):

DEMAND $
300,000.00

CHECK YES only if demanded in complaint:

JURY DEMAND:

M Yes 2INo

 

 

JUDGE DOCKET NUMBER ee
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING LEP MAG. JUDGE

SUDGE
